123 U.S. 59 (1887)
GILSON
v.
DAYTON.
Supreme Court of United States.
Submitted October 11, 1887.
Decided October 24, 1887.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
*60 Mr. George A. Sanders, for plaintiff in error.
Mr. G.S. Eldredge for defendant in error.
*61 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The judgment in this case is affirmed on the authority of Crow v. Oxford, 119 U.S. 215. See also Post v. Supervisors, 105 U.S. 667, 691. It appears on the face of the bonds sued for that the subscription was made under and by virtue of the act of February 18, 1857, and that the vote of the town was taken at a special town meeting called upon the "application in writing of fifty legal voters of said town," which is in accordance with the provisions of that act. The act of March 6, 1867, which the plaintiff now claims is sufficient to support the bonds, requires that the application for the town meeting shall be made by "twenty voters and tax-payers." The record does not show that any of those who signed the application for the meeting at which the vote was taken were tax-payers. It thus appears from the bonds themselves not only that they were issued under the act of 1857, but that they were not issued under that of 1867.
Affirmed.